                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    NATHAN HOYE,                                      )
                                                      )
                                                      )   CA No. 2: 19-cv-1309
                Petitioner,                           )
                                                      )
         vs.                                          )
                                                      )
    DISTRICT ATTORNEY OF ALLEGHENY                    )
    COUNTY, ATTORNEY GENERAL OF                       )
                                                      )
    PENNSYLVANIA;WARDEN, SCI-                         )
    SOMERSET,                                         )
                                                      )
                                                      )
                Respondents.

                                  MEMORANDUM OPINION
        Pending before the court are the petition for writ of habeas corpus filed by petitioner Nathan

Hoye (ECF No. 5) and the report and recommendation (“R&R”) of the magistrate judge, which

recommended that the petition for writ of habeas corpus be dismissed without prejudice for failure

to exhaust state remedies. (ECF No. 30). Petitioner was served with the R&R at his listed address

and advised that written objections were due by March 20, 2020. To date, petitioner has not filed

any objections nor has he sought an extension of time in which to do so. 1

        As noted in the R&R, petitioner has pending an appeal before the Superior Court of

Pennsylvania challenging the validity of his sentence at CP-02-CR-0004077-2018. As such, the

claims presented in this habeas petition are unexhausted, but not procedurally defaulted as they

remain pending in state court. The court has reviewed the matter and concludes that the R&R




1
        If a party does not file timely objections to a magistrate judge’s report and
recommendation, the party may lose its right to de novo review by the district court, although the
court must still give “reasoned consideration” to the magistrate judge’s report before adopting it.
Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987). The district court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes.
                                                  1
correctly analyzes the issues and makes a sound recommendation. Accordingly, after de novo

review of the petition and documents in the case, together with the R&R, the petition for writ of

habeas corpus will be dismissed without prejudice for failure to exhaust state remedies.

        Jurists of reason would not find it debatable that the petition should be dismissed without

prejudice. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability

will be denied. The denial of a certificate of appealability does not prevent petitioer from appealing the

order denying his petition so long as he seeks, and obtains, a certificate of appealability, from the court

of appeals. See Fed.R.App.P. 22(b)(1), (2).



March 31, 2020                                   BY THE COURT:




                                                 /s/ Joy Flowers Conti
                                                 Joy Flowers Conti
                                                 Senior United States District Judge



cc:     NATHAN HOYE
        NX8604
        SCI SOMERSET
        1600 WALTERS MILL ROAD
        SOMERSET, PA 15510
        (via U.S. First Class Mail)

        Alicia H. Searfoss
        Office of the District Attorney of Allegheny County
        (via ECF electronic notification)




                                                    2
